Exhibit 10.28
 
AMENDED AND RESTATED
$358,527 LOAN AGREEMENT


This Amended and Restated $358,527 Loan Agreement (“Amendment”) is made and
entered into this ___ day of April, 2014 by EAU Technologies, Inc., a Delaware
corporation (the “Company”) and Peter Ullrich, a resident of Florida (“Holder”).


BACKGROUND


WHEREAS, Company and Holder executed and delivered that certain $358,527 Loan
Agreement, dated December 31, 2011, in the original principal amount of $358,527
(the “Original Note”);


WHEREAS, the Company and the Holder desire to execute and deliver this Amendment
to the Original Note.


NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Holder do hereby agree as
follows:


1.           Section 4(a) of the Original Note is hereby deleted in its entirety
and the following is hereby inserted in its place:


Maturity Date.  The Company shall pay the principal amount outstanding hereunder
together with accrued and unpaid interest thereon and any other amounts payable
to Holder in respect of this Note on the earlier of (i) November 30, 2014, or
(ii) the acceleration of the maturity of this Note by Holder pursuant to Section
(6)(b)(i), (the earlier of such dates, the “Maturity Date”), unless otherwise
converted into Common Stock in accordance with Section 5.


2.           Except as expressly set forth herein, the Original Note shall
remain unchanged and unmodified and in full force and effect.


3.           All capitalized terms not otherwise defined in this Amendment shall
have the meanings assigned to them in the Original Note.
 
4.           This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument, with the same effect as if the signatures thereto
were in the same instrument.
 
[Remainder of page intentionally left blank.  Signatures on following page.]
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment under seal on the date first above written.
 

 
Company:
   
EAU TECHNOLOGIES, INC.
               
 
By:
/s/ Wade Bradley      
Wade Bradley
     
Chief Executive Officer
         

 

 
Holder:
    PETER ULLRICH            
By:
/s/ Peter Ullrich
     
Peter Ullrich
                 


2

--------------------------------------------------------------------------------






 


 


 